NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
STEVEN C. KELLY,
Claiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, ~
Respon,dent-Appellee.
2012-'7024 `
Appea1 from the United States C0urt of Appeals for
VeteranS C1ainis in case no. 10-243O, Judge John J.
Far1ey, III.
ON MOTION
ORDER
Eric K. Shinseki, Secretary of Veterans Affairs, moves
without opposition for a 21-day extension of time to file
his response brief from the date of filing of Ke11y’s cor-
rected informal brief.
Upon consideration thereof,

KELLY v. ovA 2
IT ls ORDERED THAT:
The motion is granted The Secretary should calcu-
late the due date for his response brief from the date of
filing of Ke1ly’s corrected informal brief
FoR THE COURT
FEB 1 0  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Steven C. Kelly
Wi11iam P. Rayel, Esq. FlLED_
S2 1 U.S. COURT 0F APPEALS FOH
THE FEDERAL C|HCUlT
F_EB 10 2012
JAN HORBA\.Y
CLEHK